Exhibit B
                                                                           E-FILED
                                                                                                 PM


     WM
                                                                           10/25/2018 3:49
                                                                           Clerk of Court
            .      .   .
                                                                           Superior Court of CA,
     Monlque    OllVler (Cal. Bar No. 190385)
                                                                           County of Santa Clara
                                                                           180V336773
     Christian Schreiber (Cal. Bar N0. 245597)                             Reviewed By;     R.   Walker
     christian@osclegal.com
     OLIVIER SCHREIBER              & CHAO LLP
     201 Filbert   Street, Suite    201
     San Francisco,        CA 94133
     Telephone: (415) 484-0980
     Facsimile: (415) 23 1-0037



     Counselfor Plaintiﬂand the Proposed Class

     [Additional Counsel on Signature Page]



10                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
11                                              COUNTY OF SANTA CLARA
12
                                          UNLIMITED CIVIL JURISDICTION

13
                                                                          18CV336773
14     ANDREW ROLEY,               individually and on    )   Case   N0
       behalf of all others similarly situated,          )

15                                                       )

                                                          )   CLASS ACTION
                Plaintiff,
16                                                       )

                                                         )    COMPLAINT FOR VIOLATIONS OF
17     V.
                                                         )    (1) UNFAIR COMPETITION LAW,
                                                              CALIFORNIA BUSINESS &
18     Google   LLC        and   DOES   1-50,            §    PROFESSIONS CODE § 17200, ETSEQ.            .,

                                                         )    (2) BREACH OF CONTRACT;
19              Defendants.                              )    (3) FRAUD
                                                         )    (4) NEGLIGENT MISREPRESENTATION;
20                                                       )    (5) UNJUST ENRICHMENT/QUANTUM
                                                         )    MERUIT
21                                                       )    (6) CONVERSION
                                                         )    (7) CONSUMER LEGAL REMEDIES ACT
22                                                       )    CIV. C. § 1780, ETSEQ.
                                                          )

23                                                       )    DEMAND FOR JURY TRIAL
24

25

26

27

28

                                                 CLASS ACTION COMPLAINT
               Plaintiff      Andrew Roley      (“Plaintiff”) alleges, individually             and on behalf 0f all others

     similarly situated,        by and through    the undersigned counsel, as follows:


                                                             INTRODUCTION
               1.            Defendant Google     LLC        (“Google”) has enlisted millions 0f individuals around the

     United States (and millions more around the world) t0 enhance the quality 0f its products

     through “crowdsourcing.” According t0 Google, crowdsourcing                              is   “the practice of obtaining


     information       01'   input into a task 0r project by enlisting the services 0f a large                  number of people,

     either paid 0r unpaid, typically Via the Internet.”


               2.            One such example 0f Google’s use 0f crowdsourcing                       is its efforts to     improve    its



10   Google Maps and Google Earth products by using individuals Who                                 are physically present in a


11   location featured in a           Google product. The use of “local knowledge” allows unprecedented reach

12   and insight into         all   corners of the globe, and enhances and improves the quality 0f Google’s

13   offerings.


14             3.            Google formalized    its   use 0f locals   when       it   established   its   “Local Guides”

15   program        in early 2015.      See https://plus.google.c0m/+GoogleMaps/posts/eGqahcAfme. The

16   purpose of the program, like the one               it   replaced called “City Experts,” was t0 have locals

17   photograph and comment 0n businesses and locations around the world in order                                     t0   improve the

18   quality   and quantity of reviews about these locationsi and ultimately Google’s page Views and

19   advertising revenue.


20             4.            Google does not pay Local Guides           for their efforts          0n the company’s         behalf.


21   Instead, t0 encourage participation           by individuals       in   its   Local Guides program, Google offered

22   other incentives, such as “thank           you     gifts”   and invitations        t0 events for certain        high—Volume

23   Local Guide reviewers Whose reviews were approved by Google.                               As Local Guides submitted

24   more reviews, they graduated             t0 higher “Levels”       and became          eligible for other items         promised

25   by Google.

26             5.            For example, Google promised Local Guides                    who   achieved “Level 4 status” a

27   free terabyte      0f data storage.     A terabyte is an immense amount 0f storage.                     1t is   estimated that a

28
                                                                    -1-
                                                CLASS ACTION COMPLAINT
 1 terabyte could hold more than 310,000 photographs, or 500 movies, or 17,000 hours of music, or

 2 40 days’ worth of videos. There are 1,000 gigabytes in one terabyte.

 3          6.      After Plaintiff became a Level 4 Local Guide, he claimed his terabyte of data.

 4 However, after inducing Plaintiff to perform the work necessary to become a Level 4 Local

 5 Guide, Google informed Plaintiff that its offer of a free terabyte of data storage was, in fact, only

 6 free for two years.

 7          7.      Google’s mischaracterization of the “free” data storage is patently unreasonable.

 8 No person would understand an offer from Google for a “free terabyte of storage” to be limited
 9 to “two years of free data storage” because Google intentionally failed to qualify its offer as

10 limited in such a manner.

11          8.      Google’s misrepresentation was intended to induce Plaintiff and other class
12 members to perform the work that benefitted Google, which it did. Worse yet, Google’s

13 fraudulent inducement has the insidious effect of creating “subs” – industry slang for subscribers

14 – who, having moved data onto Google’s storage platforms, must then pay $10 per month

15 beyond the two-year period to maintain access to their stored data.

16          9.      This action is intended to stop Google’s misrepresentations, and to restore the
17 benefit of the bargain to those Local Guides who attained a free terabyte of data.

18                                               PARTIES

19          10.     Plaintiff Andrew Roley is an individual over the age of 18 and a resident of

20 Washington.

21          11.     Defendant Google LLC, is a Delaware limited liability company and maintains its

22 principal place of business in Mountain View, California.

23          12.     Plaintiff does not know the true names and capacities of Defendants sued herein

24 as DOES 1-50 and therefore sues these Defendants by fictitious names. Plaintiff will amend the

25 complaint to state the true names and capacities when ascertained. Plaintiff is informed and

26 believes and on that basis alleges that each of the fictitiously-named Defendants is responsible in

27 some manner for the occurrences alleged herein, and thereby proximately caused Plaintiff’s

28 injuries alleged herein.
                                               -2-
                                     CLASS ACTION COMPLAINT
 1          13.     Plaintiff is informed and believes and on that basis alleges that each of the

 2 Defendants acted in concert with each and every other Defendant, intended to and did participate

 3 in the events, acts, practices and courses of conduct alleged herein, and proximately caused

 4 damage and injury thereby to Plaintiff and members of the Class as alleged herein.

 5          14.     At all times herein mentioned, each Defendant was the agent or employee of each

 6 of the other Defendants and was acting within the course and scope of such agency or

 7 employment.

 8                                   JURISDICTION AND VENUE
 9          15.     Venue is proper in this Court and the County of San Mateo because the acts and

10 omissions alleged herein took place in Santa Clara County, and Google’s Terms of Service

11 require suit to be brought in this County.

12          16.     This Court has jurisdiction over Plaintiff’s and the Class Members’ claims

13 because Defendant Google is qualified to do business, and regularly conducts business, in

14 California, and because the violations of law alleged herein occurred in Santa Clara County and

15 throughout the State of California.

16          17.     This Court also has jurisdiction over Plaintiff’s and the Class Members’ claims

17 because there is no federal question at issue in this action. Furthermore, Plaintiff is informed and

18 believes, and on that basis alleges, that the individual claims of Plaintiff and the members of the

19 Class as defined herein, including each putative Class Member’s pro-rata share of the attorneys’

20 fees and all other requested relief, are under the $75,000 jurisdictional threshold for federal

21 court, and the aggregate claims, including attorneys’ fees and all other requested relief, are less

22 than the $5 million required to establish federal jurisdiction under the Class Action Fairness Act

23 of 2005.

24                                    FACTUAL ALLEGATIONS

25          18.     On or about April 4, 2016, Plaintiff received an email from “Google Maps,”

26 which was sent to Plaintiff’s gmail account. The email informed Plaintiff that photos that he had

27 uploaded to Google connected with geo-location of the photos “helped people over 200,000

28 times, a new record for you on Google Maps.”
                                               -3-
                                     CLASS ACTION COMPLAINT
 1          19.     The email invited Plaintiff “join Local Guides!” and offered “rewards” to

 2 Plaintiff. The email provided in part:

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14          20.     The promise of a free terabyte of storage induced Plaintiff to become a Local

15 Guide. The day after receiving the email, he joined Google’s Local Guides program and received

16 a “welcome” email from Google acknowledging his enrollment. The email also stated that Local

17 Guides would “earn points” in five ways: “write reviews about your experiences, add photos

18 from places you’ve been, answer questions about the details of a place, add new destinations to

19 the map, fix listings that are out of date.”

20          21.     As part of Plaintiff’s participation in Google’s Local Guides program, Plaintiff

21 uploaded photos, uploaded businesses’ information (their hours, phone numbers), answered

22 questions about businesses, edited information about landmarks and roads on Google Maps,

23 edited business information, and composed and uploaded reviews of businesses.

24          22.     On April 7, 2016, Google informed Plaintiff that he was a “Level 3 Local Guide.”

25 The email encouraged Plaintiff to continue adding photos and reviews, and stated in part: “Earn

26 more points for every place you review, photograph, add, edit or provide additional info for on

27 Google Maps. Level up now and get more exclusive benefits.”

28
                                                -4-
                                      CLASS ACTION COMPLAINT
 1          23.     On April 12, 2016, Google encouraged Plaintiff to “join or start a community” of

 2 “like-minded explorers.” To start a community, Google required an application “to receive

 3 training and support.”

 4          24.     On April 19, Google notified Plaintiff that his recent contributions had gotten

 5 5,412 “new views” for a then-total of 211,927 views. Google encouraged Plaintiff to “[k]eep up

 6 the good work.”

 7          25.     Google sent similar encouragements to Plaintiff on April 25, 2016, saying, among

 8 other things, “Your new photos are a great addition to Google Maps” and again encouraged
 9 Plaintiff to “[k]eep up the good work.”

10          26.     Google’s encouragements for Plaintiff’s ongoing unpaid work for Google Maps
11 continued for several months. Plaintiff continued to do work for Google and continued to

12 contribute data. Google’s encouragements always concluded, “[k]eep up the good work.”

13          27.     Then, on July 7, 2016, Google pushed Plaintiff to provide more data, more
14 quickly in order to receive his free terabyte of storage. Google’s email stated in part:

15

16

17

18

19

20

21

22

23
            28.     On July 12, 2016, Google encouraged Plaintiff with a message, “300,000 views.
24
     Your photos are a big hit!”
25
            29.     Two days later, on July 14, 2016, Google informed Plaintiff he had achieved
26
     Level 4 status. Google’s email to Plaintiff offered congratulations on attaining “Level 4” and
27
     notified Plaintiff that he could “[r]edeem your Google Drive storage.” The email also noted,
28
                                               -5-
                                     CLASS ACTION COMPLAINT
 1 “Drive storage upgrade must be redeemed and applied to a Google account within 30 days. This

 2 upgrade is active for 1 year at 100 GB of additional storage…” Google’s email makes no

 3 reference, however, to any time limit regarding the promise it made previously to Plaintiff of “1

 4 TB of free Drive storage.”

 5          30.    In April 2018, for the first time, Google notified Plaintiff that his “Google Drive

 6 bonus storage” would expire and that he would have to pay monthly for data storage.

 7          31.    Plaintiff complained to Google shortly thereafter. But in May 2018, Google

 8 asserted in an email, “We never offered a permanent Drive promotion. The only drive benefit we
 9 offered was a 1TB for two years offer that migrated to a 1 year of 100GB storage offer, the latter

10 of which ended as of March 2017.”

11          32.    Plaintiff objected and pointed out that no such limitation was disclosed until after
12 Plaintiff had done the work that Google encouraged him to do with a promise of “1 TB of free

13 Drive storage.”

14          33.    Moreover, in 2015 and 2016, Google had twice previously offered permanent
15 storage upgrades (two 2 gigabyte “Drive storage bump[s]”) to users, including Plaintiff, in return

16 for their agreeing to Google’s performing “security updates.”

17          34.    On information and belief, at no time did Google place a time limit or duration on
18 these offers of “free” Drive storage.

19          35.    In June 2018, Google again notified Plaintiff that he would have to start paying

20 for his Google Drive data storage. At the time, Plaintiff had approximately 300 gigabytes stored

21 with Google primarily through Google Drive and Google Photos. Not upgrading his storage plan,

22 Google warned, could “adversely affect [his] use of Drive, Gmail, Inbox and Google Photos.”

23          36.    Google informed Plaintiff he should “update [his] plan,” which would require that

24 he pay $10/month for the previously promised “1 TB of free Drive storage.”

25          37.    Plaintiff was briefly shut out of all Google services (Drive, Gmail, Inbox and

26 Google Photos) until he deleted a sufficient amount of data to fall below Google’s threshold for a

27 paid Google Drive product.

28
                                              -6-
                                    CLASS ACTION COMPLAINT
                                                   CLASS ACTION ALLEGATIONS
                 38.        Plaintiff brings this action        on behalf 0f himself and       all   others similarly situated


        pursuant t0    Code 0f Civil Procedure          §   382   for Violations of California’s Unfair Competition            Law
 J;     (“UCL”), Bus.       & Prof.     Code   §   17200, et seq. Plaintiff seeks t0 represent the following Class,

        deﬁned   as follows:

 QQUI



                            A11 individuals residing in the United States Who attained “Level 4” as a
                            Google Local Guide after having been offered one free terabyte 0f Google
                            Drive storage space, and who claimed their terabyte 0f data storage space,
                            but whose free use 0f the terabyte was terminated after two years of
                            having been given the terabyte.


                 39.        There are millions of Local Guides around the world, and the United States has
10
        the largest    number of Local Guides. See https://searchengineland.com/google-now-S0-million-
11
        10cal-guides—adding-content—google—maps—search-284737                        (last Visited   October   15, 2018).    The
12
        number 0f local guides has grown              tenfold     from 2017   t0 2018. Accordingly, the         members 0f this
13
        Class are s0 numerous that joinder of all            members would be          impracticable.     The   disposition 0f
14
        their claims    through this class action Will beneﬁt both the parties and the Court. The exact
15
        number and      identity   0f the proposed Class members are readily ascertainable through inspection
16
        0f Google’s records.
17
                 40.        Plaintiff   and the class share a community of interest             in the resolution     0f the claims
18
        alleged herein.     Common        questions 0f law and fact exist as t0          members 0f the Class         that
19
        predominate over individualized questions, and include, but are not limited                        t0, the   following:
20
                       a.   Whether Google         solicited valuable    work   t0   be performed by individuals and
21
                            entities in   exchange for the promise 0f receiving one terabyte 0f “free” Drive
22
                            storage;
23
                       b.   Whether Google omitted the key             fact that this offer    0f “free” Drive storage was
24
                            not in perpetuity or for the duration 0f Google’s operation as a business, but                    was
25
                            for a two-year term;
26

27

28
                                                                     -7-
                                                   CLASS ACTION COMPLAINT
 1                c. Whether Google engaged in unfair competition proscribed by the Business and

 2                   Professions Code by engaging in the conduct described hereinabove as to

 3                   members of the Class;

 4                d. The scope and type of injunctive relief necessary to prevent the violations

 5                   described herein;

 6                e. The measure of restitution and damages to compensate Plaintiff and members of

 7                   the Class for the violations alleged herein.

 8          41.      Plaintiff’s claim is typical of the Class in that Plaintiff, like all Class members,
 9 received a solicitation, thereafter performed work for Google, after which Google unilaterally,

10 unreasonably, and significantly, reduced the value of the consideration and, as a result, Plaintiff

11 was deprived the benefit of the bargain. Google’s common course of conduct with respect to

12 Plaintiff and members of the Class has caused Plaintiff and members of the Class to sustain the

13 same or similar injuries and damages.

14          42.      Plaintiff will fairly and adequately represent and protect the interests of the
15 members of the Class. Plaintiff is a member of the Class and does not have any conflict of

16 interest with other Class members. Plaintiff has retained and is represented by competent counsel

17 who are experienced in complex class action litigation, including consumer class actions such as

18 the present action.

19          43.      A class action is superior to other methods for the fair and efficient adjudication

20 of this controversy.

21                   a.      Because the costs of prosecution would likely surpass individual Class

22                           members’ damages, it is economically impractical for Class members to

23                           pursue individual actions.

24                   b.      Without a class action, Plaintiff and Class members have no effective

25                           remedy to recover their damages. A class action allows Class members to

26                           assert their rights while conserving the resources of this Court and the

27                           parties.

28
                                                   -8-
                                         CLASS ACTION COMPLAINT
 1                  c.       A class action prevents inconsistent judgments arising out of various

 2                           individual actions before different courts.

 3                                    FIRST CLAIM FOR RELIEF
                         Unfair Business Practices, Cal. Bus. & Prof. Code § 17200
 4
                         (Brought by Plaintiff on Behalf of Himself and the Class)
 5
            44.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.
 6
            45.     Google offered a free terabyte of data storage to Plaintiff and the Class in
 7
     exchange for their work on Google’s behalf to improve Google Maps, a Google product.
 8
            46.     Plaintiff and the Class accepted Google’s offer by performance.
 9
            47.     The Unfair Competition Law (“UCL”), California Business & Professions Code
10
     § 17200, et seq., prohibits unfair competition in the form of any unlawful, unfair or fraudulent
11
     business acts or practices. The UCL provides that a Court may enjoin acts of unfair competition,
12
     and order restitution to affected members of the public.
13
            48.     Beginning at an exact date unknown to Plaintiff, but at least since four years prior
14
     to the filing of this suit, Google has committed acts of unfair competition as defined by the UCL,
15
     by engaging in the unlawful, unfair and fraudulent business practices and acts described in this
16
     Complaint, including, but not limited to, soliciting individuals to provide valuable information to
17
     Google in exchange for one terabyte of free data storage, but then changing the terms of this
18
     contract such that access to the data storage required payment after two years.
19
            49.     A reasonable person under the circumstances would not understand an offer of a
20
     “free terabyte” of data storage either to be terminable at will by the offeror or limited in time to
21
     as little as two years. By converting the offered “free terabyte” of data to a service that would
22
     cost $10/month or more thereafter, Google reneged on its promise of a “free terabyte” of data
23
     storage. In other words, Google deprived Plaintiff and the Class members, of the benefit of the
24
     bargain.
25
            50.     California law prohibits fraud in the inducement of any contract and makes a
26
     party liable for the damages suffered from such misrepresentation. See Civil Code §§ 1709,
27
     1710, 1752. The violation of these laws, as well as of the fundamental California public policies
28
                                                 -9-
                                       CLASS ACTION COMPLAINT
 1 requiring good faith and fair dealing in contracting, serve as unlawful predicate acts and

 2 practices for purposes of the UCL.

 3          51.     The acts and practices described above constitute unfair, unlawful and fraudulent

 4 business practices, and unfair competition, within the meaning of the UCL. Among other things,

 5 the acts and practices have taken from Plaintiff and the Class their free access to data storage that

 6 has rightfully been earned by them, while enabling Google to gain an unfair competitive

 7 advantage over law-abiding competitors.

 8          52.     Business and Professions Code § 17203 provides that a court may make such
 9 orders or judgments as may be necessary to prevent the use or employment by any person of any

10 practice which constitutes unfair competition. Injunctive relief is necessary and appropriate to

11 prevent Google from repeating its unlawful, unfair and fraudulent business acts and business

12 practices alleged above. If Google is not enjoined from this conduct, it will continue to engage in

13 these unlawful practices. Monetary compensation alone will not afford adequate and complete

14 relief to Plaintiff and members of the Class because it is impossible to determine the amount of

15 damages that will compensate for Google’s actions in the future if such actions are not enjoined

16 now. Thus, without injunctive relief, a multiplicity of actions will result from Google’s

17 continuing conduct.

18          53.     As a direct and proximate result of the aforementioned acts and practices, Plaintiff

19 and members of the Class have suffered a loss of money and property, in the form of lost data

20 storage that rightfully belongs to them, and for which the maintenance of such storage has cost

21 money each month when it should be free. Plaintiff, for example, lost access to his free terabyte

22 of storage, was forced to delete data, and ultimately purchased an external hard drive in order to

23 store data that had previously been stored on the terabyte of storage he earned as a Local Guide.

24          54.     Business and Professions Code § 17203 provides that the Court may restore to

25 any person in interest any money or property that may have been acquired by means of such

26 unfair competition. Plaintiff and members of the Class are entitled to restitution pursuant to

27 Business and Professions Code § 17203 for all payments made by them during the four-year

28 period prior to the filing of this action to maintain access to their terabyte of storage.
                                                    - 10 -
                                      CLASS ACTION COMPLAINT
 1          55.     Plaintiff requests that the Court issue a preliminary and permanent injunction

 2 requiring Google to advise all class members of their rights under the terms of the contract they

 3 have made with Google.

 4          56.     Plaintiff’s success in this action will enforce important rights affecting the public

 5 interest and in that regard Plaintiff sues on behalf of himself as well as others similarly situated.

 6 Plaintiff and members of the Class seek and are entitled to restitution, declaratory and injunctive

 7 relief, and all other equitable remedies owing to them.

 8          57.     Plaintiff herein takes upon himself enforcement of these laws and lawful claims.
 9 There is a financial burden involved in pursuing this action, the action is seeking to vindicate a

10 public right, and it would be against the interests of justice to penalize Plaintiff by forcing him to

11 pay attorneys’ fees from the recovery in this action. Attorneys’ fees are appropriate pursuant to

12 Code of Civil Procedure § 1021.5 and otherwise.

13          WHEREFOR, Plaintiff prays for the relief set forth below.
14                                SECOND CLAIM FOR RELIEF
                                         Breach of Contract
15
                       (Brought by Plaintiff on Behalf of Himself and the Class)
16          58.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.
17          59.     Plaintiff and Class members, on the one hand, and Google, on the other hand,
18 entered into a contract.

19          60.     Sufficient and valuable consideration existed for the contract. The terms of the
20 contract required Plaintiff and Class members to perform certain services for Google, including

21 uploading photographs to Google Maps, as part of Google’s Local Guides program. In exchange,

22 Google promised Plaintiff and Class members a free terabyte of data storage if they achieved

23 “Level 4” status as a Local Guide.

24          61.     Plaintiff and Class members accepted the terms of the contract through
25 performance.

26          62.     Plaintiff and Class members performed on the contract and attained Level 4 status
27 as a Local Guide.

28
                                               - 11 -
                                      CLASS ACTION COMPLAINT
 1          63.     Google provided Plaintiff and Class members with a free terabyte of data storage.

 2          64.     After two years, Google breached the contract by rescinding its provision of a free

 3 terabyte of data storage, and charging Plaintiff and Class members $10 per month to maintain

 4 access to the terabyte of data storage. Plaintiff and the Class members reasonably and justifiably

 5 understood the offer by Google of a “free terabyte” of data storage to be an indefinite amount of

 6 time and, under no circumstances, to be as little as two years.

 7          65.     Google’s breach was unjustified.

 8          66.     Plaintiff and the Class have suffered damages attributable to Google’s breach.
 9          WHEREFOR, Plaintiff prays for the relief set forth below.
10                                 THIRD CLAIM FOR RELIEF
                                                Fraud
11
                       (Brought by Plaintiff on Behalf of Himself and the Class)
12          67.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.
13          68.     Google made a misrepresentation of material fact and/or a material and
14 misleading omission to Plaintiff, i.e., that Google was offering a “free terabyte of data storage,”

15 which impliedly would not be terminated in two years, in exchange for work performed for

16 Google by Plaintiff and the Class.

17          69.     Google had knowledge of the falsity of its statement and/or its misleading omission.
18          70.     Google intended to deceive Plaintiff and the Class into performing work for
19 Google based on a promise of a “free terabyte” of data storage, fully aware that ordinary people

20 would not understand that this promise could or would be terminated unilaterally at any time by

21 Google.

22          71.     Plaintiff and the Class members reasonably and justifiably understood the offer by
23 Google of a “free terabyte” of data storage to be an indefinite amount of time and, under no

24 circumstances, to be as little as two years.

25          72.     Google induced Plaintiff and the Class members, to do work for Google,
26 effectively without any compensation, by making an illusory promise to Plaintiff.

27          73.     Plaintiff and the Class have suffered damages attributable to Google’s fraud.
28
                                              - 12 -
                                     CLASS ACTION COMPLAINT
 1          WHEREFOR, Plaintiff prays for the relief set forth below.

 2                                FOURTH CLAIM FOR RELIEF
                                    Negligent Misrepresentation
 3
                       (Brought by Plaintiff on Behalf of Himself and the Class)
 4          74.    Plaintiff incorporates by reference all allegations in the preceding paragraphs.
 5          75.    Google made a misrepresentation of material fact and/or a material and
 6 misleading omission to Plaintiff, i.e., that Google was offering a “free terabyte of data storage,”

 7 which impliedly would not be terminated in two years, in exchange for work performed for

 8 Google by Plaintiff and the Class.
 9          76.    Google had knowledge of the falsity of its promise of a “free terabyte” and did
10 have a basis to believe it was true.

11          77.    Google had a duty to Plaintiff and the Class because it entered into a contract by
12 performance that was accepted by Plaintiff and the Class.

13          78.    Google intended to deceive Plaintiff and the Class into performing work for
14 Google based on a promise of a “free terabyte” of data storage, fully aware that ordinary people

15 would not understand that this promise could or would be terminated unilaterally at any time by

16 Google.

17          79.    Plaintiff and the Class members reasonably and justifiably understood the offer by
18 Google of a “free terabyte” of data storage to be an indefinite amount of time and, under no

19 circumstances, to be as little as two years.

20          80.    Google induced Plaintiff and the Class members, to do work for Google,
21 effectively without any compensation, by making an illusory promise to Plaintiff.

22          81.    Google’s conduct caused Plaintiff and the Class members to lose a free terabyte
23 of storage, thereby harming them.

24          82.    Plaintiff and the Class have suffered damages attributable to Google’s fraud.
25          WHEREFOR, Plaintiff prays for the relief set forth below.
26

27

28
                                              - 13 -
                                     CLASS ACTION COMPLAINT
                                   FIFTH CLAIM FOR RELIEF
 1                                       Unjust Enrichment
 2                     (Brought by Plaintiff on Behalf of Himself and the Class)
            83.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.
 3
            84.     Substantial benefits have been conferred on Google by Plaintiff and Class
 4
     Members. Specifically, Google sought and received a benefit from Plaintiff and Class members
 5
     in the form of their labor and contributions to Google Maps.
 6
            85.     Google knowingly and willingly accepted and enjoyed these benefits. Google
 7
     received this benefit at the expense of Plaintiff and Class members, and without any
 8
     commensurate compensation going to Plaintiff and Class members.
 9
            86.     Google either knew or should have known that of the labor and contributions to
10
     Google Maps by Plaintiff and Class members were given and received with the expectation that
11
     they would receive one terabyte of free data storage in exchange as alleged herein. As such, it
12
     would be inequitable for Google to retain the benefit of the labor and contributions at the
13
     expense of Plaintiff and Class members without payment of the value to Plaintiff and the Class.
14
            87.     Plaintiff and the Class are entitled to recover from Google all amounts wrongfully
15
     and improperly retained benefits by Google, plus interest thereon.
16
            WHEREFOR, Plaintiff prays for the relief set forth below.
17

18                                 SIXTH CLAIM FOR RELIEF
                                              Conversion
19                     (Brought by Plaintiff on Behalf of Himself and the Class)
20          88.     Plaintiff incorporates by reference all allegations in the preceding paragraphs.

21          89.     Plaintiff and Class members, on the one hand, and Google, on the other hand,

22 entered into a contract.

23          90.     The terms of the contract required Plaintiff and Class members to perform certain

24 services for Google, including uploading photographs to Google Maps, as part of Google’s Local

25 Guides program. In exchange, Google promised Plaintiff and Class members a free terabyte of

26 data storage if they achieved “Level 4” status as a Local Guide.

27          91.     Plaintiff and Class members accepted the terms of the contract through

28 performance.
                                              - 14 -
                                     CLASS ACTION COMPLAINT
 1          92.        Plaintiff and Class members performed on the contract and attained Level 4 status

 2 as a Local Guide.

 3          93.        Google provided Plaintiff and Class members with a free terabyte of data storage.

 4          94.        After two years, Google rescinded access to the terabyte of data storage and

 5 required Plaintiff and Class members to pay $10 per month to maintain access to the terabyte of

 6 data storage.

 7          95.        Plaintiff and Class members have a right to possession of the terabyte of data

 8 storage, free of charge.
 9          96.        Google has exercised dominion over the terabyte of data storage owned by
10 Plaintiff and Class members, and Google’s appropriation of the terabyte of data storage was done

11 without the consent of Plaintiff and Class members.

12          97.        As a result of Google’s actions, Plaintiff and Class members have lost the tangible
13 storage on which they could store data, as well as any data that was lost due to a failure to pay a

14 monthly subscription charge for this storage, which rightfully belonged to Plaintiff and Class

15 members.

16          98.        Plaintiff and Class members have been harmed as a direct and proximate cause of
17 Google’s conduct in converting the property that belongs to Plaintiff and Class members.

18          WHEREFOR, Plaintiff prays for the relief set forth below.

19                                SEVENTH CLAIM FOR RELIEF
       Injunctive Relief for Violations of Consumer Legal Remedies Act, Civ. C. § 1750, et seq.
20
                      (Brought by Plaintiff on Behalf of Himself and the Class)
21          99.        Plaintiff incorporates by reference all allegations in the preceding paragraphs.
22          100.       At all relevant times:
23                a.      The terabytes of free data storage are and will continue to be tangible chattels
24                        that Google has marketed for personal, family, or household purpose and, as
25                        such, are “goods” as defined by California Civil Code § 1761(a);
26                b.      Plaintiff and Class members are individuals who have contracted through
27                        performance to obtain the terabyte of data storage for personal, family or
28
                                                  - 15 -
                                         CLASS ACTION COMPLAINT
                                   household purposes and, as such, are “consumers” deﬁned                              in California Civil


                                   Code     § 1761(d);


                        c.         The labor and       services provided            by   Plaintiff    and Class members in exchange

 J;                                for a free terabyte     0f data storage constituted an agreement between Google

                                   0n the one hand and          Plaintiff   and Class members 0n the other and, as such,
 QONUI



                                   constitutes a “transaction” as that term                    is   deﬁned   in California Civil    Code     §


                                    1761(6); and

                        d.         Google     is   a corporation and, as such,            is   a “person” as that term      is   deﬁned      in


                                   California Civil      Code    § 1761(c).


10                   101.     In offering the free terabyte 0f data storage,                    Google has represented, and           Will


11       continue t0 represent, directly or by implication, that the terabyte 0f data storage                              is free,   and

12       unlimited in time 0r duration, and that therefore consumers would be able t0 use and have access

13       t0 the terabyte      of data storage indeﬁnitely and without limitation. Notwithstanding                            that


14       representation, the data storage            was not unlimited, but required consumers                     t0   pay $10 per month

15       t0   maintain access t0 their data.

16                   102.      Under the terms and conditions 0f Google Local Guides Program Terms and

17       Conditions, “Organizations, brands, and businesses are not eligible for the Program.” See

18       https://maps.google.com/localguides/rules (last Visited October 22, 2018).

19                   103.     Google’s conduct has required and will continue to require Plaintiff and Class

20       members       t0 incur costs      and expenses    to   pay   for data storage.


21                   104.     At   all   relevant times,   Google knew          that Plaintiff and Class           members       did not   know

22       0r could not have reasonably discovered that there                     was a time           limitation and future cost


23       associated With their acceptance 0f Google’s offer of a “free” terabyte 0f data storage.

24                   105.     Google had a duty         to disclose the material facts clearly                 and conspicuously       at the


25       time   it   made    the offer to Plaintiff and Class         members.

26                   106.     By Virtue     0f this ongoing practice and course 0f conduct, Google has violated and

27       will continue to Violate section 1770(a)(9)               0f the   CLRA by representing goods 0r services With
28       intent not to sell     them      as advertised.
                                                                       _   16   _

                                                      CLASS ACTION COMPLAINT
 1          107.    By virtue of this ongoing practice and course of conduct, Google has violated and

 2 will continue to violate section 1770(a)(10) of the CLRA by advertising goods or services with

 3 intent not to supply reasonably expectable demand without disclosing a limitation of quantity.

 4          108.    By virtue of this ongoing practice and course of conduct, Google has violated and

 5 will continue to violate section 1770(a)(14) by representing that a transaction confers or involves

 6 rights, remedies, or obligations that it does not have or involve, or that are prohibited by law.

 7          109.    Google’s violations of the CLRA present a continuing threat to Plaintiff and Class

 8 members in that Google continue to engage in the above-referenced acts and practices, and
 9 unless enjoined from doing so by this Court, will continue to do so. Had Plaintiff and Class

10 members been informed of the limitations imposed by Google on the terabyte of data storage,

11 they would not have provided the service and labor to Google in exchange for Google’s false

12 promise.

13          110.    Local Guides must also agree to be subject to Google’s Terms of Service, which
14 provide in relevant part, “The laws of California, U.S.A., excluding California’s conflict of laws

15 rules, will apply to any disputes arising out of or relating to these terms or the Services. All

16 claims arising out of or relating to these terms or the Services will be litigated exclusively in the

17 federal or state courts of Santa Clara County, California, USA, and you and Google consent to

18 personal jurisdiction in those courts.”

19          111.    Pursuant to § 1780(d) of the CLRA, attached hereto as Exhibit A is the affidavit

20 showing that this action has been commenced in the proper forum.

21          WHEREFORE, Plaintiff prays for relief as set forth below.

22                                       PRAYER FOR RELIEF

23          WHEREFORE, Plaintiff prays on behalf of himself and all others similarly situated for

24 the following:

25          1.      For declaratory relief as pled or as the Court may deem proper;

26          2.      For preliminary, permanent and mandatory injunctive relief prohibiting Google,

27                  their officers, agents and all those acting in concert with them, from committing

28                  in the future those violations of law herein alleged;
                                                     - 17 -
                                      CLASS ACTION COMPLAINT
 1        3.      All damages and relief authorized by law or statute, including but not limited to

 2                costs and attorneys’ fees under Code of Civil Procedure 1021.5, and punitive

 3                damages for unlawful conversion;

 4        4.      Specific performance by Google;

 5        5.      For an Order Certifying the Class, appointing Plaintiff as the Class

 6                Representative, and Plaintiff’s Counsel as Class Counsel;

 7        6.      Any other relief this Court deems just and equitable.

 8                                  DEMAND FOR JURY TRIAL
 9        Plaintiff demands a trial by jury as to all claims so triable.

10

11 Dated: October 25, 2018                       OLIVIER SCHREIBER & CHAO LLP
                                                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
12
                                                 TESKE KATZ KITZER & ROCHEL PLLP
13                                               LEVENTHAL PLLC

14

15                                               Christian Schreiber

16                                               Attorneys for Plaintiff and the Proposed Class

17
                                                 Additional counsel for Plaintiff
18
                                                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
19
                                                 Rebecca K. Shelquist (Cal. Bar No. 241858)
20                                               Robert A. Peterson (MN #21310x) (pro hac vice
                                                 forthcoming)
21                                               100 Washington Avenue South, Suite 2200
                                                 Minneapolis, MN 55401
22
                                                 Telephone: (612) 339-6900
23                                               Facsimile: (612) 339-0981
                                                 E-mail: rkshelquist@locklaw.com
24                                                       rapeterson@locklaw.com

25

26

27

28
                                             - 18 -
                                    CLASS ACTION COMPLAINT
             TESKE, KATZ, KITZER & ROCHEL, PLLP
 1           Vildan A. Teske, (MN #241404) (pro hac vice
 2           forthcoming)
             Marisa C. Katz, (MN #389709) (pro hac vice
 3           forthcoming)
             222 South 9th Street, Suite 4050
 4           Minneapolis, MN 55402
             Telephone: (612) 746-1558
 5
             Facsimile: (651) 846-5339
 6           teske@tkkrlaw.com
             katz@tkkrlaw.com
 7
             LEVENTHAL PLLC
 8           Seth Leventhal (MN # 263357) (pro hac vice
             forthcoming)
 9
             527 Marquette Ave. S., Suite 2100
10           Minneapolis, MN 55402-1273
             Telephone: 612-234-7349
11           Facsimile: 612-437-4980
             seth@leventhalpllc.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              - 19 -
     CLASS ACTION COMPLAINT
EXHIBIT A
 1                  AFFIDAVIT OF VENUE BY PLAINTIFF ANDREW ROLEY

 2          I, Andrew Roley, declare:

 3          1.      I am a Plaintiff in the above-entitled action. The complaint filed contains claims

 4 for violations of the Consumer Legal Remedies Act against Google, Inc. (“Google”), a Delaware

 5 limited liability company doing business nationwide, and headquartered in Mountain View,

 6 California.

 7          2.      These claims arise of out of my agreement to provide labor and services to

 8 Google as part of its Local Guides program, in exchange for receiving a free terabyte of data

 9 storage.

10          3.      The value of the offer was false because the data storage Google provided was

11 only free for two years, and not for an unlimited amount of time, which I believed.

12          4.      I agreed to participate in this program after receiving emails from Google that I

13 understand originated at Google’s headquarters in Santa Clara County. I was a resident of

14 Washington at the time I received these emails, but by agreeing to participate in the Local

15 Guides program, I had to agree to Google’s Terms of Service, which makes me subject to

16 California law and which requires me to submit to personal jurisdiction in Santa Clara County

17 Superior Court or federal district court in California.

18
            I declare under penalty of perjury under the laws of the State of California and the United
19
     States that the foregoing Declaration is true and correct, and was executed by me on
20
     ___________ ____, 2018.
21

22                                 ________________________________
23                                 Andrew Roley

24

25

26
27

28
                                                -1-
                               DECLARATION OF ANDREW ROLEY RE VENUE
